UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-20028 VALENCE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 77-0214673 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12303 Technology Blvd., Suite950, Austin, Texas (Address of principal executive offices) (Zip Code) (512) 527-2900 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. LargeAcceleratedFiler o Accelerated Filer x Non-AcceleratedFiler o SmallerReportingCompany o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a Shell Company (as defined in Rule12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of common stock, par value of $0.001 per share, outstanding at October31, 2010 was 144,613,484. VALENCE TECHNOLOGY, INC. FORM10-Q INDEX PARTI – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of September 30, 2010 and March31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Month Periods Ended September 30, 2010 and September30, 2009 4 Condensed Consolidated Statements of Cash Flows for the Six Month Periods Ended September 30, 2010 and September30, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures about Market Risk 25 Item4. Controls and Procedures 25 PARTII – OTHER INFORMATION Item1. Legal Proceedings 26 Item1A. Risk Factors 26 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item3. Defaults Upon Senior Securities. 26 Item4. [Reserved]. 26 Item5. Other Information. 26 Item6. Exhibits. 27 Signatures and Certifications 28-29 PARTI – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Valence Technology,Inc. Condensed Consolidated Balance Sheets (in thousands, except share amounts) September30, March31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance of $7 and $43, respectively Inventory, net Prepaid and other current assets Total current assets Property, plant and equipment, net Total assets $ $ LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Short-term debt, net of debt discount Total current liabilities Long-term interest payable to stockholder Long-term debt to stockholder, net of debt discount Other long-term liabilities Commitments and contingencies Preferred Stock: Redeemable convertible preferred stock, $0.001 par value, 10,000,000 shares authorized, 861 issued and outstanding as of September 30, 2010 and March31, 2010, liquidation value $8,610 Stockholders’ deficit: Common stock, $0.001 par value, 200,000,000 shares authorized, 145,416,628 shares issued and 143,613,484 shares outstanding as of September 30, 2010 and 131,972,224 shares issued and 130,169,080 shares outstanding as of March31, 2010 Additional paid-in-capital Treasury shares, 1,803,144 at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total liabilities, preferred stock, and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Valence Technology,Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (in thousands, except per share amounts) (Unaudited ) ThreeMonthsEnded SixMonthEnded September30, September30, Revenue: Battery and system sales $ Licensing and royalty revenue 20 90 54 Total revenues Cost of sales Gross margin Operating expenses: Research and product development Marketing General and administrative Impairment on long lived assets 10 — 10 — Total operating expenses Operating loss ) Foreign exchange gain — 58 Interest and other income 1 2 3 18 Interest and other expense ) Property and casualty loss — ) — ) Net loss $ ) $ ) $ ) $ ) Dividends on preferred stock ) Net loss available to common stockholders, basic and diluted $ ) $ ) $ ) $ ) Other comprehensive loss: Net loss $ ) $ ) $ ) $ ) Change in foreign currency translation adjustments ) ) ) — Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share available to common stockholders, basic and diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share available to common stockholders, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Valence Technology,Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited ) SixMonthsEnded September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Bad debt expense, net of recoveries ) 7 Accretion of debt discount and other Property and casualty loss — Impairment on long-lived assets 10 — Foreign exchange gain ) ) Share-based compensation Reserve for obsolete inventory Changes in operating assets and liabilities: Trade receivables ) Inventory ) Prepaid and other current assets ) Accounts payable ) Accrued expenses and long-term interest ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from stock option exercises — Proceeds from issuance of common stock and warrants, net of issuance costs Payments of long-term debt ) — Net cash provided by financing activities Effect of foreign exchange rates on cash and cash equivalents 46 4 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental information: Taxes paid — — Interest paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Valence Technology,Inc. Notes to Condensed Consolidated Financial Statements September 30, 2010 (Unaudited) 1.INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS: These interim condensed consolidated financial statements are unaudited but reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly the financial position of Valence Technology,Inc. and its subsidiaries (“Valence” or the “Company”) as of September 30, 2010, its consolidated results of operations for each of the three and six month periods ended September 30, 2010 and September 30, 2009, and the consolidated cash flows for the six month periods ended September 30, 2010 and September 30, 2009. All intercompany balances and transactions have been eliminated in consolidation. The Company owns 100% of the outstanding stock in its subsidiaries. Certain information and footnote disclosures normally included in the audited consolidated financial statements have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. Because all the disclosures required by accounting principles generally accepted in the United States are not included, these interim condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto in the Company’s Annual Report on Form10-K as of and for the year ended March 31, 2010. The results for the three and six month periods ended September 30, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year ending March31, 2011. The year-end condensed consolidated balance sheet data as of March 31, 2010 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. 2.BUSINESS AND BUSINESS STRATEGY: The Company was founded in 1989 and has commercialized the industry’s first lithium phosphate technology. The Company develops, manufactures and sells advanced energy systems utilizing the Company’s proprietary phosphate-based lithium-ion technology. The Company’s mission is to promote the wide adoption of high-performance, safe, long cycle life, environmentally friendly, low-cost energy storage systems.To accomplish this mission and address the significant market opportunity that the Company believes is available, the Company utilizes the numerous benefits of the Company’s latest energy storage technology, worldwide intellectual property portfolio and extensive experience of its management team. The Company is an international leader in the development of lithium iron magnesium phosphate advanced energy storage systems. The Company has redefined lithium battery technology and performance by marketing the industry’s first safe, reliable and rechargeable lithium iron magnesium phosphate battery for diverse applications, with special emphasis on the motive, marine, industrial and stationary markets. In November 2009, the Company introduced a Revision 2 of its U-Charge® Lithium Phosphate Energy Storage Systems, which became commercially available in the first quarter of 2010. The Company’s U-Charge® systems feature our safe, long-life lithium phosphate technology which utilizes a phosphate-based cathode material. The Company believes that the improved features and functionality of the latest U-Charge® lithium phosphate energy storage systems are well suited for electric vehicle (“EV”), plug-in hybrid electric vehicle (“PHEV”) and similar applications. U-Charge® lithium phosphate energy storage systems address the safety and limited life weaknesses of other lithium technologies while offering a solution that is competitive in cost and performance.This Revision 2 of the Company’s U-Charge® system builds upon these features and adds improvements in state of charge monitoring, cell pack balancing, battery monitoring and diagnostics, and certain field repairability. In addition to the U-Charge® family of products, the Company offers the materials, cells and systems, developed over 20 years, to address a large number of custom energy storage needs. The Company’s business plan and strategy focuses on the generation of revenue from product sales, while controlling costs through partnerships with contract manufacturers and internal manufacturing efforts through our two wholly-owned subsidiaries in China, which initiated operations in late fiscal 2005. The Company expects to develop target markets through the sales of U-Charge® systems and advanced energy storage systems based on programmable Command and Control Logic. In addition, the Company expects to pursue a licensing strategy to supply the lithium phosphate sector with advanced Valence material and components, including lithium phosphate cathode materials to fulfill other manufacturers’ needs. The Company has the following wholly-owned subsidiaries: Valence Technology Cayman Islands Inc., Valence Technology International, Inc., Valence Technology (Suzhou) Co., Ltd., and Valence Energy-Tech (Suzhou) Co., Ltd. 6 Going Concern: The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has incurred operating losses each year since its inception in 1989 and had an accumulated deficit of $589.1 million as of September 30, 2010. For the six-month periods ended September 30, 2010 and September 30, 2009, the Company sustained net losses available to common stockholders of $8.3 million and $12.4 million, respectively. These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time. The Company’s ability to continue as a going concern is contingent upon its ability to meet its liquidity requirements. If the Company is unable to arrange for debt or equity financing on favorable terms or at all, the Company’s ability to continue as a going concern is uncertain. These financial statements do not give effect to any adjustments to the amounts and classifications of assets and liabilities which might be necessary should the Company be unable to continue as a going concern. Liquidity and Capital Resources: At September 30, 2010, the Company’s principal sources of liquidity were cash and cash equivalents of $4.2 million. The Company does not expect that its cash and cash equivalentswill be sufficient to fund its operating and capital needs for the twelve months following September 30, 2010, nor does the Company anticipate its product sales during fiscal year 2011 will be sufficient to cover its operating expenses. Historically, the Company has relied upon management’s ability to periodically arrange for additional equity or debt financing to meet the Company’s liquidity requirements. On October 27, 2010 and October 28, 2010, the Company sold a total of 1.0 million shares of its common stock for gross proceeds of $1.4 million under the At Market Issuance Agreement with Wm. Smith & Co. On October 15, 2010, Berg & Berg Enterprises, LLC (“Berg & Berg”) loaned $2.5 million to the Company. In connection with the loan, the Company executed a promissory note in favor of Berg & Berg. The promissory note is payable on February 15, 2011, and bears interest at a rate of 3.5% per annum. Unless the Company’s product sales are greater than management currently forecasts or there are other changes to the Company’s business plan, the Company will need to arrange for additional financing within the next three to six months to fund its operating and capital needs. This financing could take the form of debt or equity. Given the Company’s historical operating results and the amount of existing debt, as well as the other factors, the Company may not be able to arrange for debt or equity financing from third parties on favorable terms or at all. The Company’s cash requirements may vary materially from those now planned because of changes in the Company’s operations including the failure to achieve expected revenues, greater than expected expenses, changes in OEM relationships, market conditions, the failure to timely realize the Company’s product development goals, and other adverse developments. These events could have a negative effect on the Company’s available liquidity sources during the next 12 months. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the revenues and expenses for the period. The Company has made significant estimates in determining the amount of inventory reserves and inventory overhead absorption as discussed in Note 4, Inventory, warranty liabilities as discussed in Note 10, Commitments and Contingencies, and share based compensation as discussed in Note 12, Share Based Compensation. Actual results could differ from those estimates. Revenue Recognition: The Company generates revenues from sales of products including batteries and battery systems, and from licensing fees and royalties under technology license agreements. Product sales are recognized when all of the following criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, seller’s price to the buyer is fixed and determinable, and collection is reasonably assured. Product shipments that are not recognized as revenue during the period shipped, primarily product shipments to resellers that are subject to right of return, are recorded as deferred revenue and reflected as a liability on our balance sheet. Products shipped with the rights of return are included in finished goods inventory as we retain title to the products. For reseller shipments where revenue recognition is deferred, the Company records revenue and relieves inventory based upon the reseller-supplied reporting of sales to their end customers or their inventory reporting. For shipments where the transfer of title and risk of loss does not occur until the customer has accepted the product, the Company relies upon third party shipper notifications and notices of acceptance from the customer to recognize revenue. For all shipments, the Company estimates a return rate percentage based upon historical experience. From time to time the Company provides sales incentives in the form of rebates or other price adjustments; these are generally recorded as reductions to revenue on the latter of the date the related revenue is recognized or at the time the rebate or sales incentive is offered. Licensing fees are recognized as revenue upon completion of an executed agreement and delivery of licensed information, if there are no significant remaining vendor obligations and collection of the related receivable is reasonably assured. Royalty revenues are recognized upon licensee revenue reporting and when collection is reasonably assured. 7 Impairment of Long-Lived Assets: The Company performs a review of long-lived tangible and intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of these assets is measured by comparison of their carrying amounts to future undiscounted cash flows that the assets are expected to generate. If long-lived assets are considered to be impaired, the impairment to be recognized equals the amount by which the carrying value of the assets exceeds its fair value and is recorded in the period the determination was made. Inventory: Inventory is stated at the lower of cost (determined using the first-in, first-out method) or market. Warranty: The Company records warranty liabilities at the time of sale for the estimated costs that may be incurred under its basic limited warranty. The warranty terms and conditions generally provide for replacement of defective products. Factors that affect the Company’s warranty liability include the number of units currently under warranty, historical and anticipated rates of warranty claims on those units, and cost per claim to satisfy the Company’s warranty obligation. Each quarter, the Company re-evaluates its estimates to assess the adequacy of its recorded warranty liabilities and adjusts the amounts as necessary. Stock-Based Compensation: The Company measures stock-based compensation expense for all share-based awards granted based on the estimated fair value of those awards at grant-date. The fair values of stock option awards are estimated using a Black-Scholes valuation model. The compensation costs are recognized net of any estimated forfeitures on a straight-line basis over either the employee’s requisite service period, or other such vesting requirements as are stipulated in the stock option award agreements. Forfeiture rates are estimated at grant date based on historical experience and adjusted in subsequent periods for any differences in actual forfeitures from those estimates. See Note 12 of Notes to Consolidated Financial Statements included for further discussion of stock-based compensation. Net Loss per Share Available to Common Stockholders: Net loss per share is computed by dividing the net loss available to common stockholders by the weighted average shares of common stock outstanding during the period. The dilutive effect of the options and warrants to purchase common stock are excluded from the computation of diluted net loss per share, since their effect is antidilutive. The antidilutive instruments excluded from the diluted net loss per share computation for the three and six month periods ended September 30, 2010 and September 30, 2009 were as follows: ThreeMonthsEnded SixMonthsEnded September30, September30, Shares reserved for conversion of SeriesC-1 and SeriesC-2 preferred stock Common stock options reserved Warrants to purchase common stock Total The number of shares listed above as reserved for conversion of SeriesC-1 and SeriesC-2 preferred stock does not include shares related to accrued dividends that are convertible at the election of the Company, subject to certain limitations. On September 30, 2010, up to $0.9 millionin accrued dividends would be convertible into up to 749,106 shares of common stock based on the closing sales price of $1.15 per share. Recent Accounting Pronouncements: On June 12, 2009, the FASB issued ASC No. 810, Consolidation, Amendments to FASB Interpretation No. 46(R) , which significantly changes the consolidation model for variable interest entities. ASC No. 810 requires companies to qualitatively assess the determination of the primary beneficiary of a variable interest entity (“VIE”) based on whether the entity (1) has the power to direct matters that most significantly affect the activities of the VIE, and (2) has the obligation to absorb losses or the right to receive benefits of the VIE that could potentially be significant to the VIE. The standard shall be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The Company adopted ASC No. 810 on April 1, 2010, and its adoption did not have a material effect on its consolidated financial statements. 8 4.INVENTORY: Inventory consisted of the following (in thousands) at: September 30, March 31, Raw materials $ $ Work in process Finished goods Total inventory $ $ Included in inventory at September 30, 2010, and March 31, 2010, were valuation allowances of $1.9 million and $1.7 million to reduce their carrying values to the lower of cost or market. The increase in inventory as of September 30, 2010, compared to March 31, 2010, relates to the Company’s growth in sales during fiscal year 2011, compared to fiscal year 2010, and the expected demand from customers in the third quarter of fiscal year 2011. Management has valued overhead absorption related to work in process based on estimates of completion at September 30, 2010, and March 31, 2010. 5.PREPAID AND OTHER CURRENT ASSETS: Prepaids and other current assets consisted of the following (in thousands) at: September 30, March 31, Other receivables $ $ Deposits Prepaid insurance 30 75 Other prepaids Total prepaids and other current assets $ $ 6.PROPERTY, PLANT AND EQUIPMENT: Property, plant and equipment, net of accumulated depreciation and impairment, consisted of the following (in thousands) at: September 30, March 31, Leasehold improvements $ $ Machinery and equipment Office and computer equipment Construction in progress — 29 Property, plant and equipment, gross Less: accumulated depreciation ) ) Less: accumulated impairment charges ) ) Total cost, net of depreciation $ $ Depreciation expense was approximately $0.2 million for the three month periods ended September 30, 2010, and 2009, respectively, and $0.6 million for the six month periods ended September 30, 2010, and 2009, respectively. 9 7. ACCRUED EXPENSES: Accrued expenses consisted of the following (in thousands) at: September 30, March 31, Accrued compensation $ $ Professional services Warranty reserve Other accrued expenses Total accrued expenses $ $ 8. DEBT: Short-term debt, net of discount, consisted of the following(in thousands) at: September 30, March 31, Short term debt $ $ Less: unaccreted debt discount ) ) Short-term debt, net of debt discount $ $ On July13, 2005, the Company secured a $20.0 million loan (the “2005 Loan”) from SFT I,Inc., the full amount of which has been drawn down. The 2005 Loan is guaranteed by Carl E. Berg, Chairman of the Board. Interest is due monthly based on a floating interest rate equal to the greater of 6.75% or the sum of the LIBOR rate plus 4.0%. LIBOR was less than one percentat September 30, 2010, and the interest payable on the loan was at a rate of 6.75% at September 30, 2010. As of September 30, 2010, atotal of $3.0 million in principal payments have been made on the 2005 Loan. In connection with the 2005 Loan, SFT I,Inc. and Berg& Berg each received warrants to purchase 600,000 shares of the Company’s common stock at a price of $2.74 per share, the closing price of the Company’s common stock on July12, 2005. The fair value assigned to these warrants, totaling approximately $2.0 million, has been recorded as a discount on the debt and will be accreted as interest expense over the life of the loan. The warrants were valued using the Black-Scholes valuation method using the assumptions of a life of 36 months, 96.45% volatility, and a risk-free rate of 3.88%. On April24, 2008, Berg& Berg exercised its warrants by purchasing 600,000 shares of the Company’s common stock for an aggregate purchase price of $1.6 million. In addition, SFT I,Inc. completedcashless exercises of its warrants on June4, 2008 and June27, 2008 and received a total of 230,767 common stock shares upon completion of the cashless exercises. Also, in connection with the 2005 Loan, the Company incurred a loan commitment fee and attorneys’ fees which, in addition to the interest rate cap agreement, have been recorded as a discount on the debt and will be accreted as interest expense over the life of the loan. The rate cap agreement terminated on August 10, 2008. Through September 30, 2010, a total of approximately $2.4 million has been accreted and included as interest expense. Interest payments on the 2005 Loan are currently being paid on a monthly basis. On March 30, 2010, the Company entered into an Amendment No. 2 to Loan and Security Agreement and Other Loan Documents (the “Amendment”) with iStar Tara LLC, a Delaware limited liability company (“iStar”), and Carl E. Berg, the Chairman of our Board of Directors, to amend the Loan and Security Agreement dated as of July 13, 2005 (the “Original Loan Agreement”) among the Company, iStar and Mr. Berg. Pursuant to the terms of the Original Loan Agreement, iStar’s predecessor in interest, SFTI, Inc., extended the 2005 Loan to the Company (the “Loan”), which is guaranteed by Mr. Berg and secured by certain of Mr. Berg’s assets. The Amendment extends the maturity date of the Loan from July 13, 2010 to February 13, 2011 (the “New Maturity Date”). The Company will continue to make monthly interest payments to iStar, as set forth in the Original Loan Agreement; provided that, commencing with the monthly interest payment beginning in July 2010 and monthly thereafter, the Company also began making principal payments equal to $1.0 million per month, which began in July, 2010. The remainder of the principal, $13.0 million, and any other outstanding obligations under the 2005 Loan shall be payable in full on the New Maturity Date. A total of $3.0 million in principal payments have been made against the 2005 Loan as of September 30, 2010. Additionally, in connection with the Amendment, the Company issued to iStar a Warrant to Purchase Common Stock of Valence Technology, Inc. (the “Warrant”), pursuant to which iStar may purchase up to 115,000 shares of the Company’s common stock, at an exercise price of $1.00 per share on or before March 30, 2013. The warrants were valued using the Black-Scholes valuation method using the assumptions of a life of 36 months, 87.13% volatility, and a risk-free rate of 2.82%, and approximately $0.1 million of additional unaccreted debt discount was recorded in the fourth quarter of fiscal year 2010 against the 2005 Loan as a result of issuing these warrants, and the additional unaccreted debt discount will be amortized over the remaining life of the loan. 10 9.NOTES PAYABLE TO STOCKHOLDER: Long-term debt to stockholder, net of discount, consisted of the following (in thousands) at: September 30, March 31, 2001 Loan $ $ 1998 Loan Less: unaccreted debt discount ) ) Long-term debt to stockholder, net of debt discount $ $ Non-Convertible Notes Payable to Stockholder. In October2001, the Company entered into a loan agreement (“2001 Loan”) with Berg& Berg. Under the terms of the agreement, Berg& Berg agreed to advance the Company funds of up to $20.0 million between the date of the agreement and September30, 2003. Interest on the 2001 Loan accrues at 8.0% per annum, payable from time to time. The maturity date of the 2001 Loan has been extended multiple times, most recently on October 13, 2009, at which time Berg& Berg agreed to further extend the maturity date for the loan principal and interest from September 30, 2010, to September 30, 2012. Interest payments are currently being deferred, and are recorded as long term interest payable to stockholder on the balance sheet. In conjunction with the 2001 Loan, Berg& Berg received a warrant to purchase 1,402,743 shares of the Company’s common stock at the price of $3.208 per share. These warrants were exercised on September30, 2008 when Berg& Berg surrendered a short term note payable of $4.5 million to the Company as exercise consideration. The fair value assigned to these warrants, totaling approximately $5.1 million, has been reflected as additional consideration for the debt financing, recorded as a discount on the debt and accreted as interest expense over the life of the loan. The warrants were valued using the Black-Scholes method using the assumptions of a life of 47 months (extended to 84 months), 100% volatility, and a risk-free rate of 5.5%. Through September 30, 2010, a total of $5.0 million has been accreted and included as interest expense. The amount charged to interest expense on the outstanding balance of the loan for each of the quarters ended September 30, 2010 and September 30, 2009, is $0.8 million. Interest payments on the loan are currently being deferred, and are recorded as long-term interest. The accrued interest amounts for the 2001 Loan were $14.0 million and $13.2 million as of September 30, 2010, and March 31, 2010, respectively. In July1998, the Company entered into an amended loan agreement (“1998 Loan”) with Berg& Berg that allows the Company to borrow, prepay and re-borrow up to $10.0 million principal under a promissory note on a revolving basis. In November2000, the 1998 Loan agreement was amended to increase the maximum amount to $15.0 million. As of each of September 30, 2010, and September 30, 2009, the Company had an outstanding balance of $15.0 million under the 1998 Loan agreement. The 1998 Loan bears interest at one percent over lender’s borrowing rate (approximately 9.0 % at September 30, 2010). The maturity date of the 1998 Loan has been extended multiple times, most recently on October 13, 2009, at which time Berg& Berg agreed to further extend the maturity date for the loan principal and interest from September 30, 2010 to September 30, 2012. Interest payments are currently being deferred, and are recorded as long term interest payable to stockholder on the balance sheet. The accrued interest amounts for the 1998 Loan were $14.9 million and $14.2 million as of September 30, 2010 and March 31, 2010, respectively. All of the Company’s assets are pledged as collateral under the 2001 Loan and the 1998 Loan. 10. COMMITMENTS AND CONTINGENCIES: Warranties: The Company has established a warranty reserve in relation to the sale of U-Charge® Power Systems, and other large-format power systems. The total warranty liability was $1.0 million as of September 30, 2010 and March 31, 2010. Litigation: On January 31, 2007, Valence filed a claim against Phostech Lithium Inc. in the Federal Court in Canada (Valence Technology, Inc. v. Phostech Lithium Inc. Court File No. T-219-07) alleging infringement of Valence Canadian Patent 2,395,115. Subsequently, on April 2, 2007, Valence filed an amended claim alleging additional infringement of its Canadian Patents 2,483,918 and 2,466,366. The trial took place in September 2010 and ended on October 1, 2010. The Company is awaiting a decision by the Court.No defense to the validity of the Company’s main Carbothermal Reduction process patent (Canadian Patent 2,395,115) was asserted at the trial.The Company is seeking monetary damages and injunctive relief for the acts of Phostech in manufacturing, using and selling phosphate cathode material that infringes the asserted Valence Canadian Patents. 11 On February 14, 2006, Hydro-Quebec filed an action against the Company in the United States District Court for the Western District of Texas (Hydro-Quebec v. Valence Technology, Civil Action No. A06CA111). An amended complaint was filed April 13, 2006. A stay imposed due to the USPTO reexaminations of the two patents has been lifted following completion of the reexaminations.On January 8, 2009,Hydro-Quebec filed a second amended complaint, wherein Hydro-Quebec alleges that Saphion® I Technology, the technology utilized in all of the Company’s commercial products, infringes U.S. Reexamined Patent Nos. 5,910,382 and 6,514,640 exclusively licensed to Hydro-Quebec.Hydro-Quebec seeks injunctive relief and monetary damages. The Company has filed a response denying the allegations in the second amended complaint.A hearing commonly referred to as a “Markman hearing” to determine the scope of the asserted claims in the two reexamined patents has been completed.The Company is awaiting the Court’s ruling on the Markman hearing findings. The Company is subject, from time to time, to various claims and litigation in the normal course of business. In the Company’s opinion, all pending legal matters will not have a material adverse impact on its consolidated financial statements. However, the outcome of any litigation is inherently uncertain and there can be no assurance as to the ultimate outcome of any such legal matters. 11. REDEEMABLE CONVERTIBLE PREFERRED STOCK: On November30, 2004, the Company issued 431 shares of SeriesC-1 Convertible Preferred Stock, with a stated value of $4.3 million, and 430 shares of SeriesC-2 Convertible Preferred Stock, with a stated value of $4.3 million. When issued, the SeriesC-1 Convertible Preferred Stock and SeriesC-2 Convertible Preferred Stock were convertible into common stock at $4.00 per share. Each series carries a 2% annual dividend rate, payable quarterly in cash or shares of common stock, and were redeemable on December15, 2005. The Company has the right to convert the preferred stock if the average of the dollar-volume weighted average price of the Company’s common stock for a ten-day trading period is at or above $6.38 per share. If the preferred shares are not redeemed in accordance with their terms, the holder of the preferred stock shall have the option to require the Company to convert all or part of the redeemed shares at a price of 95% of the lowest closing bid price of the Company’s common stock during the three days ending on and including the conversion date. The preferred shares are currently outstanding and subject to redemption or conversion at the holder’s discretion. Pursuant to assignment agreements entered into between the Company and Berg & Berg on July14, 2005 and December14, 2005, Berg& Berg purchased all of the outstanding SeriesC-1 Convertible Preferred Stock and SeriesC-2 Convertible Preferred Stock from its original holder. Pursuant to the terms of the assignment agreement, Berg& Berg agreed that the failure of the Company to redeem the preferred stock on December15, 2005 did not constitute a default under the certificate of designations and has waived the accrual of any default interest applicable in such circumstance. In exchange, the Company has agreed (i)that the SeriesC-1 Convertible Preferred Stock may be converted, at any time, into the Company’s common stock at the lower of $4.00 per share or the closing bid price of the Company’s common stock on December13, 2005 ($1.98) and (ii)that the SeriesC-2 Convertible Preferred Stock may be converted, at any time, into the Company’s common stock at the lower of $4.00 per share or the closing bid price of the Company’s common stock on July13, 2005 (which was $2.96). Berg& Berg has agreed to allow dividends to accrue on the preferred stock.At September 30, 2010, $0.9 million in preferred stock dividends had been accrued. 12. SHARE-BASED COMPENSATION: In February1996, the Board of Directors adopted the 1996 Non-Employee Director’s Stock Option Plan for outside directors (the “1996 Plan”). The 1996 Plan terminated in February 2006, and as of September 30, 2010, options to purchase a total of 76,544 shares have been issued and are outstanding under this plan, and no shares are available to be granted under this plan. In October1997, the Board of Directors adopted the 1997 Non-Officer Stock Option Plan (the “1997 Plan”). The 1997 Plan terminated on October3, 2007, and as of September 30, 2010, options to purchase a total of 145,500 shares have been issued and are outstanding under this plan, and no shares are available to be granted under this plan. In January2000, the Board of Directors adopted the 2000 Stock Option Plan (the “2000 Plan”). During fiscal year 2010, options to purchase 361,300 shares were granted under the 2000 Plan. The plan terminated in January 2010, and as of September 30, 2010, options to purchase a total of 3,398,001 shares have been issued and are outstanding under this plan, and no shares are available to be granted under this plan. On April30, 2009, the Board of Directors adopted the Valence Technology,Inc. 2009 Equity Incentive Plan (the “2009 Plan”).The 2009 Plan is a broad-based incentive plan that provides for granting stock options, stock awards, performance awards, and other stock-based awards and substitute awards to employees, service providers and non-employee directors. 12 The maximum number of shares of the Company’s common stock initially reserved for issuance under the 2009 Plan with respect to awards is 3,000,000 shares. The 2009 Plan contains an “evergreen” provision whereby the number of shares of common stock available for issuance under the 2009 Plan shall automatically increase on the first trading day of Aprileach fiscal year during the term of the 2009 Plan, beginning with the fiscal year ending March31, 2011, by an amount (the “Annual Increase Amount”) equal to the lesser of (i)one percent (1%) of the total number of shares of common stock outstanding on the last trading day in Marchof the immediately preceding fiscal year, (ii)1,500,000 shares and (iii)such lesser amount if set by the Board. The maximum number of shares of common stock that may be issued under the 2009 Plan pursuant to the exercise of incentive stock options is the lesser of (A)3,000,000 shares, increased on the first trading day of Aprileach fiscal year during the term of the 2009 Plan, beginning with the fiscal year ending March31, 2011, by the Annual Increase Amount, and (B)16,500,000 shares. The 2009 Plan also contains an automatic option grant program for the Company’s non-employee directors.Under the automatic option grant program, each individual who first becomes a non-employee board member at any time after the effective date of the 2009 Plan will receive an option grant to purchase 100,000 shares of common stock on the date such individual joins the board.In addition, on the date of each annual stockholders meeting held after the effective date of the 2009 Plan, each non-employee director who continues to serve as a non-employee director will automatically be granted an option to purchase 50,000 shares of common stock, provided such individual has served on the board for at least six months.All employees, service providers and directors of the Company and its affiliates are eligible to participate in the 2009 Plan. This plan will terminate on April29, 2019. The 2009 Plan was approved by the Company’s stockholders at the annual meeting of stockholders on September8,2009. As of September 30, 2010, options to purchase a total of 1,302,700 shares have been granted and 1,697,300 shares remain available for grant under the 2009 Plan. Aggregate option activity is as follows (shares in thousands): OutstandingOptions Numberof Weighted Average Shares ExercisePrice Balance at March 31, 2010 $ Granted Exercised — — Canceled ) Balance at September 30, 2010 $ The following table summarizes information about fixed stock options outstanding at September 30, 2010 (shares in thousands): OptionsOutstanding OptionsExercisable RangeofExercisePrices Number Outstanding Average Remaining Contractual Life Weighted- Average Exercise Price Number Exercisable Weighted- Average Exercise Price (inyears) $
